Bruce, J.
(after stating the facts as above). After thoroughly examining the record and briefs in this case we are quite satisfied of the correctness of the findings and conclusions of the learned trial judge. We are satisfied that it was the intention of the parties that the defendant should be permitted to rescind the contract and recover back the money which he had paid, if, after entering upon the land and giving the matter a trial, he was dissatisfied with his bargain. We are satisfied too, that, as far as the payments were concerned, time was only of the essence of the contract, provided that the defendant desired to retain the land and to obtain a deed from the plaintiff. We are not prepared to hold that in order to rescind the contract the defendant was compelled to pay the instalments on the purchase price, only to have them paid back again to him in the event of his rescission. We, too, are convinced that any delay that there was in the doing of the breaking was due to the dry season, and was fully sanctioned and approved by the plaintiff. It is true that the breaking was done in *442separate tracts, but there was nothing in the contract which prevented this being done. It is quite apparent to us that the nature of the land was such that this was not an unreasonable procedure.
The judgment of the District Court is affirmed.